t c memo united_states tax_court norman p schneller petitioner v commissioner of internal revenue respondent docket no 7578-05l filed date norman p schneller pro_se john w sheffield for respondent memorandum opinion goeke judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination at issue is whether respondent abused hi sec_1unless otherwise indicated all section references are to continued discretion in allowing the collection action to proceed and whether frivolous arguments advanced by petitioner warrant the imposition by this court of a sec_6673 penalty we hold that respondent did not abuse his discretion and that a penalty under sec_6673 is not warranted at this time background at the time the petition in this case was filed petitioner resided in mcdonough georgia in the taxable_year the year at issue petitioner earned_income of approximately dollar_figure mostly consisting of wages he earned as director of sales of the caribbean of block drug company inc petitioner stipulated receiving this income petitioner did not file a form_1040 u s individual_income_tax_return for the taxable_year respondent prepared a substitute for return sfr the sfr reflected a taxable_income to petitioner of dollar_figure on date respondent issued a notice_of_deficiency to petitioner for petitioner concedes that he received the notice_of_deficiency in response to a notice_of_intent_to_levy petitioner filed form request for a collection_due_process_hearing on the form petitioner listed his reason for disagreeing with the proposed levy action as sfr program--math error attached to the form continued the internal_revenue_code as amended was a letter requesting early_referral to appeals petitioner did not offer any collection alternatives nor any spousal defenses an appeals officer contacted petitioner to schedule a conference via telephone the appeals officer spoke with petitioner at the appointed time and petitioner was given an opportunity to discuss the issues petitioner stated that he did not want to discuss the issues and wanted a response by mail on date petitioner received a notice_of_determination upholding the proposed levy action petitioner filed a timely petition in this court and was cooperative throughout the stipulation and hearing process discussion petitioner advances a plethora of tax_protester arguments that attack the underlying tax_liability rather than respondent’s collection actions in particular petitioner argues that the exemption_amount pursuant to sec_6012 is not defined by statute and that a lack of a valid control number from the office of management and budget omb as required by the paperwork reduction act of pra u s c secs excuses a failure_to_file returns where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for an abuse_of_discretion 114_tc_604 114_tc_176 although petitioner received a statutory_notice_of_deficiency for the taxable_year he did not avail himself of the opportunity to file a petition for redetermination of the deficiency with this court pursuant to sec_6213 consistent with sec_6330 petitioner therefore was precluded from contesting his liability for the underlying taxes before the appeals_office goza v commissioner supra pincite- therefore the validity of petitioner's underlying tax_liability is not properly at issue in this proceeding id pincite nevertheless petitioner continues to assert frivolous claims see eg pond v commissioner tcmemo_2005_255 rejecting taxpayer’s argument that exemption_amount is not defined by statute saxon v commissioner tcmemo_2006_52 taxpayer’s contention that omb control no on the form_1040 is invalid and does not comply with the requirements of the pra is groundless citing 970_f2d_750 n 10th cir 954_f2d_698 11th cir petitioner does not challenge the appropriateness nor the intended method of collection nor does petitioner offer any alternative means of collection or raise any spousal defenses petitioner’s only argument relating to respondent’s collection actions is that respondent abused his discretion in relying on the form_4340 certificates of assessments payments and other specified matters to verify the assessment an argument we have previously rejected 115_tc_35 petitioner has not presented any evidence or arguments to convince us that respondent abused his discretion as a result we hold respondent’s determination was not an abuse_of_discretion and respondent may proceed with the proposed collection action see sego v commissioner supra pincite respondent urges us to impose a sec_6673 penalty although petitioner’s arguments are frivolous we find that petitioner’s cooperation in the stipulation process mitigated the delay and therefore we choose not to impose the penalty at this time however petitioner is warned that we may do so in the future if he continues to assert such frivolous claims before this court to reflect the foregoing decision will be entered for respondent 2petitioner stated this argument in his motion for production of summary record of assessment which this court denied on date
